 



EXHIBIT 10.1
December 27, 2006
Kevin Thimjon
11551 Ridge Valley Court
Zionsville, IN 46077
Dear Kevin:
Bell Industries Inc. (“Bell” or the “Company”) is pleased to make you the
following offer of employment for the salaried, exempt position of Chief
Financial Officer of Bell. This offer letter shall become effective on the
Starting Date indicated below and will continue until the second anniversary of
the Starting Date, unless terminated earlier as described in the “Termination of
Employment” and “Resignation of Employment” paragraphs below (the “Initial
Term”). The Initial Term will be automatically extended for successive one-year
periods from the second anniversary of the Starting Date (each an “Extended
Term”) unless either you or Bell gives the other written notice of non-renewal
at least ninety (90) days prior to the end of the Initial Term or any Extended
Term.

     
Position:
  Chief Financial Officer.
 
   
Duties:
  Such duties as the Board of Directors of Bell shall from time to time assign
to you. You shall report directly to the Chief Executive Officer of Bell. At
Bell’s request, you shall serve Bell and/or its subsidiaries and affiliates in
other offices and capacities in addition to the foregoing. In the event that you
serve in any one or more of such additional capacities, your compensation shall
not be increased beyond that specified below.
 
   
Exclusivity:
  During the Initial Term, and the Extended Term, if any, you agree to devote
substantially all of your business time, energy, skill and best efforts to the
performance of your duties hereunder in a manner that will faithfully and
diligently further the business and interests of Bell. Without limiting the
foregoing, it is specifically agreed that you may devote up to (5) hours per
week as a paid consultant performing Liquidating Agent duties for USOP
Liquidating, LLC, provided, however, that such work shall not interfere with
your duties to Bell, that your duties and obligations to Bell shall take
precedence over such work and that the majority of such work shall be performed
during non-business hours. You may serve on boards of directors of companies or
organizations not affiliated or in competition with Bell only to the extent you
receive the prior written approval of Bell’s Board of Directors.
 
   
Base Annual Salary:
  $210,000. Paid bi-weekly in the amount of $8,076.92 gross, subject to
applicable withholdings. Bell issues paychecks bi-weekly.
 
   
Starting Date:
  January 8, 2007

Incentive Compensation: In addition to your Base Annual Salary, you shall be
eligible for an annual bonus of up to 50% of your Base Annual Salary.

 



--------------------------------------------------------------------------------



 



Stock Options: Bell will recommend that the Compensation Committee of the Board
of Directors grant you non-qualified stock options for 125,000 shares of Bell
common stock. Such stock options shall be granted at a per share exercise price
as follows: (i) options to purchase 50,000 shares shall be granted at a per
share exercise price equal to the fair market value of the shares on the date of
grant, (ii) options to purchase 25,000 shares shall be granted at a per share
exercise price of $4.00, (iii) options to purchase 25,000 shares shall be
granted at a per share exercise price of $6.00, and (iv) options to purchase
25,000 shares shall be granted at a per share exercise price of $8.00. Vesting
will occur on the following schedule: 20% of options shall vest immediately, and
an additional 20% of options shall vest on each of the first, second, third and
fourth anniversaries of the date of grant until 100% of options are vested. You
may be eligible for future grants of options from time to time as recommended by
the CEO and approved by the Compensation Committee of Bell’s Board of Directors.
Termination of Employment: Bell may terminate your employment for Cause or
without Cause. The effective date of your termination will be the date specified
by Bell in its written notice to you of its decision to terminate your
employment. For purposes of this employment agreement, “Cause” shall mean the
occurrence of any one or more of the following events : (i) your willful failure
to perform or gross negligence in performing the duties owed to Bell ; (ii) your
commission of an act of fraud or dishonesty in the performance of your duties ;
(iii) your conviction of, or entry by you of a guilty or no contest plea to, any
felony or any misdemeanor involving moral turpitude, dishonesty, breach of trust
or unethical business conduct, or any crime involving Bell; (iv) any breach of
the non-disclosure, non-competition or non-solicitation provisions set forth
below or the unauthorized dissemination of Confidential Information, as defined
below; (v) any failure or refusal to perform any lawful directive of Bell’s
Chief Executive Officer or the Board of Directors ; (vi) any breach of your
fiduciary duty or duty of loyalty to Bell ; or (vii) your failure or inability
to perform your obligations to Bell for 60 consecutive days or for a total of
120 days in any 12-month period as a result of disability or as a result of any
other reason.
You may terminate your employment under this agreement and resign for Good
Reason by notifying Bell, in writing, of your resignation decision and
specifying in detail as to the reasons that you believe you may terminate this
for Good Reason, including the specific provision below that is applicable to
your resignation. Your resignation notice will become effective fifteen
(15) days following the receipt of the notice by Bell.. “Good Reason” for this
purpose means the occurrence of any one or more of the following events, without
your prior written consent (unless Bell cures the circumstances constituting
Good Reason prior to the termination or resignation date): (i) a material
reduction in your titles, duties, authority and responsibilities; (ii) Bell
reduces your annual Base Salary; (iii) Bell relocates your principal work
location from Indianapolis, Indiana by more than 50 miles.
If Bell terminates your employment or if you resign for Good Reason, you will be
entitled to Severance Compensation and benefits as follows:
          (1) Termination By Bell Without Cause or Resignation By You For Good
Reason and Without Change In Control. You will receive:

  •   A severance amount equal to six months of Base Annual Salary payable in
one lump-sum payment within thirty (30) days of the termination date.     •   An
additional 20% of any unvested stock option grant shall vest and shall remain
exercisable with respect to the vested portion for a period of forty-five
(45) days.     •   For the period of six months following the date of
termination, group health insurance coverage at least equal to that which would
have been provided to you if your employment had not been terminated or, at
Bell’s election, payments for the applicable COBRA premium for such

 



--------------------------------------------------------------------------------



 



      coverage, provided however, that if you obtain other employment during
this six month period, and if you are eligible to receive group health coverage
under another employer’s plan, this benefit shall immediately cease.

You are not required to mitigate amounts payable to you under this paragraph by
seeking other employment or otherwise,
          (2) Termination By Bell Without Cause or Resignation By You For Good
Reason Within 12 Months Of A Change In Control. You will receive:

  •   A severance amount equal to one year of Base Annual Salary plus full
annual bonus, payable in one lump-sum payment within thirty (30) days of the
termination date.     •   All unvested stock options grants shall vest and shall
remain exercisable with respect to the vested portion for a period of forty-five
(45) days.     •   For the period of one year following the date of termination,
group health insurance coverage at least equal to that which would have been
provided to you if your employment had not been terminated or, at Bell’s
election, payments for the applicable COBRA premium for such coverage, provided
however, that if you obtain other employment during this one year period, and if
you are eligible to receive group health coverage under another employer’s plan,
this benefit shall immediately cease.     •   You are not required to mitigate
amounts payable to you under this paragraph by seeking other employment or
otherwise.

          For purposes of this employment agreement, a “Change In Control” shall
be defined as set forth on the last page of this letter.
          (3) Termination For Cause With or Without A Change In Control. You
will not be entitled to any severance compensation or other benefits.
Voluntary Resignation of Employment: You may voluntarily and without Good Reason
resign your employment with Bell by notifying Bell, in writing, of your
resignation decision. Your resignation notice will become effective sixty
(60) days following the receipt of the notice by Bell, provided however that
Bell reserves the right, in its sole discretion, to accelerate your resignation
date. If Bell accelerates your resignation date, the date to which the
resignation is accelerated shall be the effective date of your resignation. On
the effective date of your resignation, you shall be entitled to all accrued
salary and benefits, but shall not be entitled to any severance compensation or
other benefits, except as required by law. Upon such resignation by you any and
all equity interests that have been granted to you and that have not vested
shall terminate and be of no further force or effect.
Employee Benefits: During the Initial Term and any Extended Term while you are
employed by Bell, you will be entitled to receive the same benefits as Bell
makes generally available from time to time to Bell’s senior executives, as
those benefits may be modified, reduced or eliminated from time to time.
Vacation, medical and dental insurance, profit sharing, and other rights and
benefit plans will be available to you as set forth in Bell’s Employee Handbook.
Such rights, programs and benefit plans may be revised from time to time at
Bell’s sole discretion. Your eligibility for medical and dental benefits is
effective the first day of your employment. You will be eligible for four
(4) weeks of vacation, on accrual basis, during your first full year of
employment. With the exception of any contrary provision in this letter, or in
any other document or agreement between you and Bell, the terms of your
employment are at all times subject to the provisions of Bell’s Employee
Handbook, as said Handbook may be changed from time to time by Bell in its sole
discretion.

 



--------------------------------------------------------------------------------



 



Non-Disclosure of Confidential Information: You acknowledge that in your
employment with Bell, you will occupy a position of trust and confidence. You
agree that during your employment with Bell and at any time thereafter, except
as may be required to perform your job duties for the benefit of Bell or as
required by applicable law, disclose to others or use, whether directly or
indirectly, any Confidential Information regarding Bell. “Confidential
Information” shall mean any non-public or proprietary information regarding
Bell, its business and customers, in whatever form, tangible or intangible, that
is not disclosed publicly by Bell, including (without limitation) any
proprietary knowledge, trade secrets, designs, products, inventions, business
practices, programs, processes, techniques, know-how, management programs,
methodology, financial information, pricing and fee information, agreements and
arrangements with affiliated companies, employee files, personnel records,
internal corporate records, corporate and business contacts and relationships,
corporate and business opportunities, telephone logs and messages, client,
consultant and customer lists and any and all other materials and information
pertaining to Bell or its business to which you have been exposed or have access
to as a consequence of your employment with Bell. You acknowledge that such
Confidential Information is specialized, unique in nature and of great value to
Bell, and that such information gives Bell a competitive advantage. You agree to
deliver or return to Bell, at Bell’s request at any time or upon termination of
your employment all Confidential Information (and all copies thereof) furnished
by Bell or prepared by you during your employment with Bell.
Ownership of Rights: You acknowledge and confirm that Bell shall own, in
perpetuity, throughout the universe, all right, title and interest in and to the
results and proceeds of your services to Bell and all material produced and/or
furnished by you, of any kind and nature whatsoever, it being understood and
agreed that Bell hereby acquires the maximum rights permitted to be obtained by
Bell in all proprietary rights and information. Any such materials and/or ideas
submitted to Bell hereunder automatically shall become the property of Company,
and you hereby transfer and agree to transfer and assign to Company all of said
rights and materials (including, without limitation, all copyrights and similar
protections, renewals and extensions of copyright, and any and all causes of
action that may have accrued in your favor for infringement of copyright), it
being understood that you, for purposes of your employment with Bell, are acting
entirely as Company’s executive for hire. You agree that you will, at Company’s
request, execute and deliver to Company or procure the execution and delivery to
Company of such documents or other instruments which Company may from time to
time deem reasonably necessary or desirable to evidence, maintain and protect
its rights hereunder and to carry out the intent and purposes of this Agreement
and to convey to Company all rights in and to the material supplied to Company
by you in this employment agreement.
Non-Competition: You agree that you shall not, either alone or jointly, with or
on behalf of others, directly or indirectly, whether as principal, partner,
agent, shareholder, director, employee, consultant or otherwise, at any time
during your employment with Bell, during which you are providing any services to
Bell, or during which you are receiving severance pay or other compensation or
benefits from Bell you shall not, directly or indirectly, without the prior
written consent of Bell, provide consultative services or otherwise provide
services to, own, manage, operate, join, control, participate in, or be
connected with (as a stockholder, partner, or otherwise), any business,
individual, partner, firm, corporation, or other entity that is engaged in any
business that is a competitor to any of Bell’s businesses or the businesses of
any subsidiary or affiliate of Bell; provided, however, that the “beneficial
ownership” by Executive, either individually or as a member of a “group,” as
such terms are used in Rule 13d of the General Rules and Regulations under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), of not more
than five percent (5%) of the voting stock of any publicly traded corporation
not shall alone constitute a violation of this Agreement.

 



--------------------------------------------------------------------------------



 



Non-Solicitation: You agree that you shall not, either alone or jointly, with or
on behalf of others, directly or indirectly, whether as principal, partner,
agent, shareholder, director, employee, consultant or otherwise, at any time
during your employment and for a period of one (1) year after end of your
employment with Bell: (a) directly or indirectly solicit the employment or
engagement of, or otherwise induce or entice away from the employment or
engagement of Bell or any affiliated entity, either for your own benefit or for
any other person or entity, any employee or consultant who was employed or
engaged by Bell or any such affiliated entity during the term of your
employment, whether or not such employee or consultant would commit any breach
of his/her contract of employment or consulting arrangement by reason of his/her
leaving the service of Bell or any affiliated entity; or (b) directly or
indirectly solicit, induce or entice any client, customer, contractor, licensor,
agent, partner or other business relationship of Bell to terminate, discontinue,
renegotiate or otherwise cease or modify its or their relationship with Bell or
any affiliated entity. You expressly acknowledge and agree that the restrictions
contained in this paragraph are reasonably tailored to protect Bell’s
Confidential Information and are reasonable in all circumstances in scope,
duration and all other respects. It is expressly agreed by the parties that if
for any reason whatsoever, any one or more of the restrictions in this paragraph
shall (either taken by itself or themselves together) be adjudged to go beyond
what is reasonable in all circumstances for the protection of the legitimate
interests of Bell, the parties agree that the prohibitions shall be in effect
and upheld to the fullest extent permissible under applicable laws.
Acceptance: This offer is effective immediately and may be accepted by your
signing and dating a copy of this document and returning it to me on or before
close of business on December 29, 2006. If not so accepted by that time, this
offer will be deemed withdrawn and will be no further in force or effect. Any
representations that may have been made to you concerning the terms or
conditions of employment, whether orally or in writing, are cancelled and
superseded by this letter. Any modifications to the terms of your employment
must be confirmed to you in writing to be valid and enforceable and your
election to continue in Bell’s employ after such confirmation will be deemed to
be your agreement to such modifications. You will also be asked to bring to your
first day of work documents outlined on the attached “Employment Eligibility
Verification” document. This is necessary in order to complete your employment
eligibility paperwork as required by Federal law.
Governing Law: Your principal work location will be Indianapolis, Indiana, with
travel as required to perform the duties of your job. This Agreement will be
governed by and construed in accordance with the laws of the State of Indiana
applicable to contracts made and performed in such State without giving effect
to the choice of law principles of such State that would require or permit the
application of the laws of another jurisdiction.
Arbitration: Any dispute or controversy arising out of or relating to any
interpretation, construction, performance, termination or breach of this
Agreement, will be settled by final and binding arbitration by a single
arbitrator to be held in Indianapolis, Indiana, in accordance with the American
Arbitration Association national rules for resolution of employment disputes
then in effect, except as provided herein. The arbitrator selected shall have
the authority to grant any party all remedies otherwise available by law,
including injunctions, but shall not have the power to grant any remedy that
would not be available in a state or federal court. The arbitrator shall have
the authority to hear and rule on dispositive motions (such as motions for
summary adjudication or summary judgment). The arbitrator shall have the powers
granted by Indiana law and the rules of the American Arbitration Association
which conducts the arbitration, except as modified or limited herein.
Notwithstanding anything to the contrary in the rules of the American
Arbitration Association, the arbitration shall provide (i) for written discovery
and depositions as necessary to prosecute or defend the matter in the discretion
of the arbitrator and (ii) for a written decision by the arbitrator that
includes the essential findings and conclusions upon which the decision is based
which shall be issued no later than thirty (30) days after a dispositive motion
is heard

 



--------------------------------------------------------------------------------



 



and/or an arbitration hearing has completed. To the maximum extent allowed by
law, each party to the arbitration shall split equally the fees and
administrative costs charged by the arbitrator and American Arbitration
Association. You and Bell shall have the same amount of time to file any claim
against the other as we would have if the claim had been filed in state or
federal court. In conducting the arbitration, the arbitrator will follow the
rules of evidence of the State of Indiana (including but not limited to all
applicable privileges), and the award of the arbitrator must follow Indiana
and/or federal law, as applicable. The arbitrator will be selected by the mutual
agreement of the parties. If the parties cannot agree on an arbitrator, the
parties shall alternately strike names from a list provided by the American
Arbitration Association until only one name remains. The decision of the
arbitrator will be final, conclusive and binding on the parties to the
arbitration. The prevailing party in the arbitration, as determined by the
arbitrator, shall be entitled to recover his or its reasonable attorneys’ fees
and costs, including the costs or fees charged by the arbitrator and the
American Arbitration Association, to the extent allowed by law. Judgment may be
entered on the arbitrator’s decision in any court having jurisdiction.
Kevin, we appreciate your interest in this opportunity at Bell Industries and we
look forward to a mutually rewarding relationship.
Employer:
Bell Industries, Inc.

                 
By:
  /s/ John Fellows        Date: January 5, 2007    
 
 
 
John Fellows, CEO            
 
               
Employee:
           
 
                /s/ Kevin Thimjon       Date: December 28, 2006                
  Kevin Thimjon            

 



--------------------------------------------------------------------------------



 



Employment Eligibility Verification
Employee offers One (1) of the following documents:

•   U.S. Passport (expired or unexpired)

•   Certificate of U.S. Citizenship

•   Certificate of Naturalization

•   Unexpired foreign passport with I-551 stamp or attached I-94

•   Alien Registration Receipt Card with photograph

•   Unexpired Temporary Resident Card

•   Unexpired Employment Authorization Card

•   Unexpired Reentry Permit

•   Unexpired Refugee Travel Document

•   Unexpired Employment Authorization Document issued by the INS with
photograph

OR
Employee offers One (1) of the following documents:

•   Driver’s license or ID card issued by a state with photograph

•   ID card issued by federal, state or local government agencies with
photograph

•   School ID card with photograph

•   Voter’s registration card

•   U.S. Military Card or draft record

•   Military dependent’s ID card

•   U.S. Coast Guard Merchant Mariner Card

•   Native American tribal document Driver’s license issued by a Canadian
government

(Under 18 Only)

•   School record or report card

•   Clinic, doctor or hospital record

•   Day-care or nursery school record

AND
Employee offers One (1) of the following documents:

•   U.S. Social Security Card

•   Certification of Birth Abroad

•   Original or certified copy of a birth certificate

•   Native American tribal document

•   U.S. Citizen ID Card

•   ID Card for use of Resident Citizen in the United States

•   Unexpired Employment Authorization Document (other than I-688B)

 



--------------------------------------------------------------------------------



 



CHANGE IN CONTROL
      (a) Any transaction or event resulting in the beneficial ownership of
voting securities, directly or indirectly, by any “person” or “group” (as those
terms are defined in Sections 3(a)(9), 13(d), and 14(d) of the Exchange Act and
the rules there under) having “beneficial ownership” (as determined pursuant to
Rule 13d-3 under the Exchange Act) of securities entitled to vote generally in
the election of directors (“voting securities”) of Bell that represent greater
than 35% of the combined voting power of Bell’s then outstanding voting
securities, other than any transaction or event resulting in the beneficial
ownership of securities:
     (i) By a trustee or other fiduciary holding securities under any employee
benefit plan (or related trust) sponsored or maintained by Bell or any person
controlled by Bell or by any employee benefit plan (or related trust) sponsored
or maintained by Bell or any person controlled by Bell , or
     (ii) By Bell or a corporation owned, directly or indirectly, by the
stockholders of Bell in substantially the same proportions as their ownership of
the stock of Bell, or
     (iii) Pursuant to a transaction described in clause (b) below that would
not be a Change in Control under clause (b), or
     (iv) The beneficial ownership of voting securities by Newcastle Capital
Management, L.P., or any Affiliate thereof, as defined in Rule 12b-2 of the
Exchange Act; or
      (b) The consummation by Bell of (i) a merger, consolidation,
reorganization, or business combination or (ii) a sale or other disposition of
all or substantially all of Bell’s assets (in a single transaction to a single
acquirer and not as a result of the sale, lease or other disposition of one or
more divisions or subsidiaries of Bell in separate transactions or a series of
related transactions) or (iii) the acquisition of assets or stock of another
entity, in each case, other than a transaction:
     (A) which results in Bell’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of Bell or the person that, as a
result of the transaction, controls, directly or indirectly, Bell or owns,
directly or indirectly, all or substantially all of Bell’s assets or otherwise
succeeds to the business of Bell (Bell or such person, the “Successor Entity”))
directly or indirectly, greater than 50% of the combined voting power of the
Successor Entity’s outstanding voting securities immediately after the
transaction, or
     (B) after which no person or group beneficially owns voting securities
representing greater than 50% of the combined voting power of the Successor
Entity; provided, however, that no person or group shall be treated for purposes
of this clause (B) as beneficially owning greater than 50% of the combined
voting power of the Successor Entity solely as a result of the voting power held
in Bell prior to the consummation of the transaction.
For purposes of clause (a) above, the calculation of voting power shall be made
as if the date of the acquisition were a record date for a vote of Bell’s
stockholders, and for purposes of clause (b) above, the calculation of voting
power shall be made as if the date of the consummation of the transaction were a
record date for a vote of Bell’s stockholders.

 